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`8 8K7K9H F9782D8 U2F JK8 7RKJ2D8 M9F9 TF9K9VQKG7P3  %99? 93O3? )01"2/31**2 41** !2&31.2 5,67 /@; ',.- 5/; Z6551[ZRJKJDO !0#""-.8 '2$$ 41$1$9 5,&:6 36 ;<=>7 /41 (31H <44 Z5KS #JF3 6544[[a ?*-,&'#$12*7 @$.3? /@< ',.- 5;@ Z6556[?9DUH3 5;4 (31H ;<< Z66KS #JF3 6551[3\S9F9? 78 S9F9? KS9 9LJH9DR9 98K7EPJ8S98 KS7K KS9 F9782D8 OJL9D U2F KS9 HJ8RS7FO9 M9F9 TF9K9VKG7PbKS7K J8? M9F99JKS9F U7P89 2F D2K JD U7RK F9PJ9H GT2Db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c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d N2SD? $DR3? HeEe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f0@?@@@ HJF9RKP> UF2I T2JDK8 2GK8JH9 KS9 %K7K9 2U '9M N9F89>3 .98T2DH9DK 7HQIJK8? 7DH $ UJDH? KS7K JK J8 7D 9ITP2>9F 9DO7O9H JD R2II9FR9 MJKSJD KS9 I97DJDO 2U%9RKJ2D 1Z1[?Z4[ 7DH Z;[ 2U KS9 +RK 7DH KS7K ,2R7P <4<+? CDJK9H (22H d #2II9FRJ7P \2F^9F8 CDJ2D? J8 7 P7E2F 2FO7DJ]7KJ2D MJKSJD KS9 I97DJDO 2U %9RKJ2D 1Z0[ 2U KS9 +RK3   )S9 XGHO9 JD7HL9FK9DKP> 8K7K9H KS7K KS9 .98T2DH9DKY8 MFJKK9D M7FDJDO K2 "RS7L7FFJ7 W2D]7P9] F9U9F9DR9H g@6e@6e1@@43h  )S9 R2FF9RK H7K9 J8 g@;e@6e1@@43h 1"UU9RKJL9 IJHDJOSK !9R9IE9F 1A? 1@@;? =9IE9F8 ,J9EI7D? %RS7GIE9F? iJF87D2M? 7DH \7P8S H9P9O7K9H K2 =9IE9F8 ,J9EI7D? %RS7GIE9F? 7DH iJF87D2M? 78 7 KSF99QI9IE9F OF2GT? 7PP 2U KS9 -27FHY8 T2M9F8 JD 7DKJRJT7KJ2D 2U KS9 9VTJF7KJ2D 2U KS9 K9FI8 2U =9IE9F8 iJFQ87D2M 7DH \7P8S 2D !9R9IE9F /6? 1@@;3  _GF8G7DK K2 KSJ8 H9P9O7KJ2D? #S7JFI7D %RS7GIE9F 7DH =9IE9F ,J9EI7D R2D8KJKGK9 7 cG2FGI2U KS9 KSF99QI9IE9F OF2GT3  +8 7 cG2FGI? KS9> S7L9 KS9 7GKS2FJK> K2 J88G9 H9RJ8J2D8 7DH 2FH9F8 JD GDU7JF P7E2F TF7RKJR9 7DH F9TF989DK7KJ2D R78983  %99 %9R3 /ZE[ 2U KS9 +RK36)S9 F9R2FH J8 S9F9E> R2FF9RK9H 82 KS7K 7K T7O9 5? PJD9 6<? =83 (2P9> M78 8T97^JDOa 7K T7O9 1<? PJD9 0? 7DH KS9F97UK9F KSF2GOS2GK KS9 KF7DQ8RFJTK KS9 R2FF9RK D7I9 J8 -P7DR2a 7K T7O9 665? PJD9 6@? KS9 UJF8K 89DK9DR9 8S2GPH F97H? g'2E2H> J8 HJ8RJTPJD9H U2F 7 M7FDJDO3ha 7K T7O9 614? PJD9 66 7DH KS9F97UK9F? KS9 R2FF9RK D7I9 J8 "HG7FH2 -P7DR2a 7K T7O9 6<@? PJD9 6@? KS9 R2FF9RK TSF789 J8 gHJ8RJTPJD7F> M7FDJDO83h W,"' .&#i *+=06;$$3+,,"W"! C'(+$. ,+-&. _.+#)$#"%C6 >#.89&,-$%)S9 T7FKJ98 7OF99 KS7K KS9 U2PP2MJDO 7F9 8GT9FLJ82F8 7DH 7O9DK8 2U .98T2DH9DK MJKSJD KS9 I97DJDO? F98T9RKJL9P>? 2U %9RQKJ2D 1Z66[ 7DH 1Z6/[ 2U KS9 +RKjN2SD CHFJX7_P7DK =7D7O9F+P9V7DH9F &PHX7_F98JH9DK"HG7FH2 -P7DR2%GT9FLJ82F)S9 TP7DK 7K J88G9 S9F9JD I7DGU7RKGF98 S7I87DH 9IGP8JUJ9H I97K TF2HGRK83 (2F TGFT2898 2U KSJ8 H9RJ8J2D 7 L9F> EFJ9U H9Q8RFJTKJ2D 2U KS9 TF2R988 J8 F9cGJF9H3 k7FJ2G8 K>T98 2U F7M S7I87DH 2KS9F TF2HGRK8 7F9 TF9T7F9H E> KS9 TP7DK EGKRS9F8 7DH 7F9 KS9D R22^9H JD I9K7P I2PH83 )S9 9ITK> I2PH8 M9JOS 7E2GK 60 PE83 #P97D I2PH8 IG8K E9 KF7D8T2FK9H K2 KS9 M2F^ 7F978 MS9F9 KS9> MJPP E9 UJPP9H 7DH 2DR9 KS9 I2PH8 7F9 UJPP9H KS9> IG8K E9 KF7D8T2FK9H K2 KS9 R22^ F22I3 #P97D I2PH8 7F9 8K7R^9H 2D P7FO9 I9K7P R7FK8a MJKD98898 K98KJUJ9H L7FJ2G8P> KS7K UF2I 6@@ K2 10@ 9ITK> I2PH8 R2GPHE9 8K7R^9H 2D 97RS R7FK3 )S9 R7FK8 7F9 A K2 6@ U99K P2DO 7DH S7L9 U2GF MS99P83 + R7FK UGPP 2U RP97D I2PH8 J8 2U 7 S9JOSK KS7K 7 I7D R7DD2K 899 2L9F KS9 K2T3 %GRS 7 R7FK J8 L9F> S97L> 7DH IG8K E9 I2L9H G8JDO 7 E7KK9F> T2M9F9H X7R^31)S9 7FI8 2U KS9 X7R^ 7F9 JD89FK9H JDK2 KS9 R7FK 82 78 K2 F7J89 2D9 9DH 2U KS9 R7FK 7DH KS9D KS9 R7FK J8 TGPP9H K2 KS9 H98JF9H P2R7QKJ2D3 (GPP I2PH8 7F9 TP7R9H JDK2 7 R2DK7JD9F R7PP9H 7 E78^9Ka KS989 7F9 D2K F9P9L7DK K2 KS9 JD8K7DK R7893N2D CHFJX7 S78 E99D KS9 TP7DK I7D7O9F 2U KS9 R2IT7D> U2F 10 2F 14 >97F83 *9 2L9F8998 7PP 7RKJLJKJ98 2D KS9 TF2HGRKJ2D UP22F3 )S9 MJKD98898 S9F9JD 7OF99H KS7K CHFJX7 F9OGP7FP> LJ8JK8 KS9 TF2HGRKJ2D UP22F3/)S9 R2IT7D> 9ITP2>8 7E2GK 1@@ TF2HGRKJ2D M2F^9F83 )S9 TP7DK TF2HGR98 7E2GK 6@?@@@ S7I82D 7D 7L9F7O9 H7>3 )S9F9 7F9 / U2F9I9D JD KS9 TP7DKj KS9 U2F9I7D 2U EGKRS9F8 J8 =JP7D =7HX7FRJRa KS9 U2F9I7D 2U KS9 TF2R988JDO 9ITP2>998 J8 +DK2D g)2D>h =7FJD98RGa KS9 U2F9I7D 2U F97H>QK2Q97K TF2HGRK8 J8 "HG7FH2 -P7DR23,2R7P <4<Z+[? C(#\C? F9TF989DK8 7 GDJK 2U EGKRS9F8 7K KS9 U7RJPJK>3 "ITP2>998 MS2 7F9 D2K EGKRS9F8 7F9 D2K JDRPGH9H JD KS9 GDJK3 #S7FOJDO _7FK> '29P "RS7L7FFJ7 W2D]7P9] M2F^9H KF7D8QT2FKJDO S7I I2PH8 K2 L7FJ2G8 P2R7KJ2D8 7F2GDH KS9 TP7DK 7DH S9 M78 9VRPGH9H UF2I KS9 E7FO7JDJDO GDJK3&D !9R9IE9F 64?1@@0 &%*+ R2DHGRK9H 7D JD8T9RKJ2D 2U KS9 TP7DK3 + #JK7KJ2D 7DH '2KJUJR7KJ2D 2U _9D7PK> M78 J88G9H 2D =7FRS 1;? 1@@43 )S9 LJ2P7KJ2D8 U2GDH R2DR9FD9H U7GPK> 9cGJTQI9DK? H7DO9F2G8 TS>8JR7P R2DHJKJ2D8 JD KS9 TP7DK 7DH KS9 U7JPGF9 K2 9L7PG7K9 T2M9F9H KFGR^ 2T9F7K2F8` T9FU2FI7DR9 7K P978K 2DR9 9L9F> KSF99 >97F83 $D =7> 1@@4 &%*+ I9K MJKS TP7DK 2UUJRJ7P8 JDRPGHJDO N2D CHFJX7 7DH N9DDJU9F &PHX73<CHFJX7 K98KJUJ9H KS7K 7K KSJ8 I99KJDO &%*+ HJF9RK9H KS9 R2IT7D> K2 ^99T F9R2FH8 2U 87U9K> LJ2P7KJ2D83 CHFJX7 87JH S9 S7H E99D OJLJDO I28KP> L9FE7P M7FDJDO8 EGK &%*+ 87JH KS7K S9 8S2GPH H2RGI9DK KS989 M7FDQJDO83 +8 7 F98GPK? CHFJX7 8K7K9H? g$ 8K7FK9H K2 E9 7 PJKKP9 I2F9 R7F9UGP 7DH H2RGI9DK KS9 M7FDJDO8 KS7K $ O7L9 K2 9ITP2>9983h  1%2I9 MJKD98898 F9U9FF9H K2 KSJ8 9c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`8 HJ8RJTPJD7F> T2PQJR>3 *9 87JH? g'2E2H> J8 HJ8RJTPJD9H U2F 7 M7FDJDO3h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` F9OGP7F 8SJUK J8 UF2I 4 7I K2 1j/@TI3 *2M9L9F? S9 2UK9D M2F^8 2L9FKJI9 H9T9DHJDO 2D S2M IGRS I97K IG8K E9 TF2R9889H E> KS9 TP7DK 97RS H7>3 _P7DK I7D7O9F N2D CHFJX7 H9K9FIJD98 KS9 TF2HGRKJ2D U2F 97RS H7> 7DH KS9 TP7DK 2T9F7K98 GDKJP KS9 TF2HGRKJ2D O27P U2F KS9 H7> J8 I9K3 "RS7L7FFJ7 W2D]7P9] G8G7PP> M2F^8 2L9FKJI9 GDKJP S9 S78 8GTTPJ9H KS9 PJD9 U2F MSJRS S9 J8 F98T2D8JEP9 MJKS 9D2GOS I2PH8 K2 UJDJ8S KS9 H7>`8 M2F^3 $U S9 R7DD2K M2F^ 2L9FKJI9 2D 7 R9FK7JD H7>? S9 D2KJUJ98 SJ8 8GT9FLJ82F KS7K H7> 2F KS9 H7> E9U2F93)S9 -2DG8 $88G9"RS7L7FFJ7 W2D]7P9] K98KJUJ9H KS7K KS9 GDF9TF989DK9H 9ITP2>Q998 M9F9 OJL9D 7 E2DG8 9L9F> >97F 7UK9F )S7D^8OJLJDO !7>3 )S9 TF7RKJR9 7K KS9 TP7DK M78 K2 OF7DK D2DQGDJ2D 9ITP2>998 7 E2DG8 MS9D KS9 GDJK 9ITP2>998 F9R9JL9H KS9 E2DG8 8T9RJUJ9H E> KS9JF R2PP9RKJL9 E7FO7JDJDO7OF99I9DK3 $D NGD9 1@@4? KS9 CDJ2D 7DH KS9 9ITP2>9F D9O2KJ7K9H 7 D9M R2DKF7RK 7DH KS9F9 M9F9 FGI2F8 JD KS9 TP7DK KS7K KS9 D9M R2DKF7RK TF2LJH9H U2F 7 E2DG8 JD NGD93 $DH99H? 2D (FJH7>? NGD9 /@? KS9 GDJK 9ITP2>998 F9R9JL9H E2DG8 RS9R^8 MJKS KS9JF T7>RS9R^8 7DH KSJ8 M78 D2K9H E> KS9 D2DQGDJK 9ITP2>9983 *2M9L9F? KS9 GDF9TF989DK9H 9ITP2>998 822D E9QR7I9 7DOF> 7DH GT89K MS9D KS9> F97PJ]9H KS7K KS9> M9F9 D2K E9JDO OJL9D E2DG8 RS9R^83.7U79P +H7I98? 7 D2DQGDJK 9ITP2>99? K98KJUJ9H KS7K S9 S7H S97FH UF2I CDJ2D 8S2T 8K9M7FH $H7L9F g"HHJ9h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g$ D9L9F K2PH >2G $ M78 O2JDO K2 OJL9 >2G 7 E2DG83h +UK9F KS9 9ITP2>998 T2JDK9H 2GK KS7K 9L9F> >97F KS9> O2K KS9 87I9 E2DG8 78 KS9 CDJ2D 9ITP2>998? CHFJX7 F9QT97K9H KS7K S9 S7H D9L9F TF2IJ89H KS9I 7 E2DG83 +H7I98 8K7K9H KS7K U2PP2MJDO KSJ8 9VRS7DO9 MJKS CHFJX7 KS9 9ITP2>998 O2K K2O9KS9F 7DH H9RJH9H K2 2FO7DJ]9 KS9I89PL98 82 KS7K KS9> R2GPH F9R9JL9 E9D9UJK83 )S9 9ITP2>998 7PP KS2GOSK? g\9`F9 M2FKSP9883 \9`F9 D2E2H>3h +H7I98 8JOD9H 7 PJ8K 2U 9ITP2>998 MS2 M7DK9H K2 2FO7DJ]9 KS7K "RS7L7FFJ7 W2D]7P9] RJFRGP7K9H JD KS9 TP7DK3"RS7L7FFJ7 W2D]7P9] K98KJUJ9H KS7K 2D NGD9 /@ S9 TGK SJ8 D7I9 2D 7 PJ8K 7DH S9 82PJRJK9H 8JOD7KGF98 E> K9PPJDO KS9 9ITP2>Q998 KS7K KS9> S7H K2 X2JD KS9 CDJ2D K2 E9 7EP9 K2 F9R9JL9 KS9 87I9 E9D9UJK8 78 KS9 GDJK 9ITP2>9983;*9 R2PP9RK9H 8JOD7KGF98 U2F KS9 PJ8K HGFJDO M2F^ KJI9 2D KS9 TP7DK UP22F 7DH JD KS9 EF97^ F22I3 )SJ8 9UU2FK R2DKJDG9H 2D =2DH7> NGP> / 7DH \9HD98H7> NGP> 03 "RS7L7FFJ7 W2D]7P9] K98KJUJ9H KS7K S9 87M CHFJX7 M7KRSQJDO SJI MSJP9 S9 R2PP9RK9H 8JOD7KGF98 UF2I SJ8 U9PP2M 9ITP2>Q9983 +UK9F 7 MSJP9? "RS7L7FFJ7 W2D]7P9] R2DUJD9H SJ8 82PJRJK7QKJ2D K2 EF97^ KJI98 E9R7G89 S9 HJH D2K M7DK CHFJX7 K2 899 SJI3 "RS7L7FFJ7 W2D]7P9] R7PP9H KS9 CDJ2D K2 K9PP JK 2U SJ8 7RKJLJKJ98 7DH KS7K S9 M2GPH E9 89DHJDO JD 7 T9KJKJ2D3 *9 I7H9 KS989 R7PP8 E9OJDDJDO 2D NGD9 /@ 7DH R2DKJDGJDO 2D NGP> / 7DH 03 *9 K2PH KS9 T9F82D K2 MS2I S9 8T2^9 7K KS9 CDJ2D KS7K S9 M78 E9JDO M7KRS9H3 )SJ8 T9F82D F9TPJ9H KS7K KS9 R2IT7D> R2GPH D2K M7KRS SJI 7DH KS7K S9 M78 K2 O2 K2 KS9 ',.- JU 7D>KSJDO S7TT9D9H3"RS7L7FFJ7 W2D]7P9] JDK9DH9H K2 89DH KS9 PJ8K 2U 9ITP2>998 K2 ,2R7P <4<Z7[ K2 8S2M KS7K KS9 8JOD7K2FJ98 MJ8S9H K2 E9R2I9 CDJ2D I9IE9F8 7DH F9R9JL9 KS9 87I9 E9D9UJK8 78 KS9 GDJK 9IQTP2>9983 +8 MJPP E9 899D E9P2M? S9 89DK KS9 2FJOJD7P K2 KS9 CDQJ2D 2D NGP> 03 "RS7L7FFJ7 W2D]7P9] F9K7JD9H R2TJ98 2U 2DP> 82I9 2U KS9 T7O98 S9 89DK KS9 CDJ2D3 $D U7RK? +H7I98 R2GPH D2K UJDH SJ8 8JOD7KGF9 2D KS9 T7O98 KS7K "RS7L7FFJ7 W2D]7P9] S7H R2TJ9H 7DH MSJRS M9F9 JDKF2HGR9H JDK2 9LJH9DR93 $ H2 D2K UJDH KSJ8 8JODJUJR7DK3 +H7I98 K98KJUJ9H KS7K S9 HJH 8JOD 7 PJ8K 2U 9IQTP2>998 MS2 MJ8S9H K2 X2JD KS9 CDJ2D3 "RS7L7FFJ7 W2D]7P9] K98KJUJ9H KS7K KS9F9 M9F9 I7D> T7O98 K2 KS9 PJ8K? U2F 7 K2K7P 2U 7E2GK <@ 8JOD7KGF983 +UK9F S9 S7H R2PP9RK9H KS9 8JOD7KGF98 "RS7L7FFJ7 W2D]7P9] MF2K9 7K KS9 K2T 2U 2D9 T7O9 KS7K 7PP KS9 9ITP2>998 MJ8S9H K2 E9P2DO K2 KS9 CDJ2D3 *9 HJH D2K S7L9 KS9 82TSJ8KJR7KJ2D 2F U2F9KS2GOSK K2 F9K7JD 7D 9V7RK R2T> 2U MS7K S9 S7H 89DK K2 KS9 CDJ2D3 *2M9L9F? KS9 TF9RJ89 R2DK9DK8 2F M2FHQJDO 2U KS9 PJ8K 7F9 D2K R9DKF7PK2 KS9 JD8K7DK R7893 \S7K J8 8JODJUJQR7DK J8 KS7K KM2 MJKD98898 K98KJUJ9H RF9HJEP> KS7K "RS7L7FFJ7 W2D]7P9] R2PP9RK9H 7 PJ8K 2U 8JOD7KGF98 7K KS9 TP7DK JD 7D 9UU2FK K2 8S2M KS7K KS9 9ITP2>998 MJ8S9H K2 X2JD KS9 CDJ2D 7DH F9R9JL9 KS9 E9D9UJK8 2U CDJ2D I9IE9F8SJT3 $D 7HHJKJ2D? "RS7L7FFJ7 W2D]7P9]` K9P9TS2D9 F9R2FH8 JDHJR7K9 KS7K S9 R7PP9H KS9 CDJ2D 2D NGD9 /@ 7DH NGP> / 7DH 03  ;)S9 GDF9TF989DK9H 9ITP2>998 9L9DKG7PP> F9R9JL9H 7 E2DG8 JD NGP>3)S9 \FJKK9D \7FDJDO&D \9HD98H7> NGP> 0? "RS7L7FFJ7 W2D]7P9] K98KJUJ9H? N2D CHFJX7 S7DH9H SJI 7 MFJKK9D M7FDJDO3 )S9 M7FDJDO? H7K9H NGP> 6? M78 78 U2PP2M8&D %7KGFH7> @6e@6e1@@4 >2G M9F9 D2KJR9H TG8SJDO? MJKS T2M9F T7PP9K X7R^? 89L9F7P R7FK8 P27H9H MJKS I2PH83 )SJ8 R2GPH F98GPK JD JDXGF> 2U 7D2KS9F 9ITP2>99 MS2 I7> E9 2D KS9 2TT2Q8JK9 8JH9 7DH 7P82 H7I7O9JDO Z8JR[ KS9 I2PH8 7DH R7FK83$U >2G R2DKJDG9 K2 E9 H982E9HJ9DK Z8JR[ 7DH R7F9P988 JK I7> F9Q8GPK JD K9FIJD7KJ2D 2U 9ITP2>I9DK3"RS7L7FFJ7 W2D]7P9]? MS2 M78 KS9 UJF8K MJKD988 R7PP9H JD KSJ8 TF2R99HJDO? K98KJUJ9H KS7K S9 M78 D2K 7K M2F^ 2D %7KGFH7>? NGP> 6? 1@@43 .98T2DH9DK`8 T7>F2PP F9R2FH8 8S2M KS7K S9 M78 D2K M2F^JDO KS7K H7>3 "RS7L7FFJ7 W2D]7P9] 8K7K9H KS7K S9 HJH D2K ^D2M MS> CHFJX7 O7L9 SJI KS9 NGP> 6 M7FDJDOa S9 KS2GOSK JK M78 E9R7G89 S9 M78 R2PP9RKJDO 8JOD7KGF98 U2F KS9 CDJ2D3 *9 H9DJ9H KS7K CHFJX7 S7H 9L9F M7FD9H SJI L9FE7PP> K2 E9 R7F9UGP3 $U KS9F9 S7H E99D 7D 7RRJH9DK S9 M2GPH S7L9 E99D UJF9H3 "RS7QL7FFJ7 W2D]7P9] 87JH KS7K S9 D9L9F I2L9H I2F9 KS7D 2D9 I2PH R7FK 7K 7 KJI9 E9R7G89 I2LJDO IGPKJTP9 R7FK8 R2GPH R7G89 KS9I K2 U7PP 7DH JDXGF9 82I92D93+UK9F "RS7L7FFJ7 W2D]7P9] K98KJUJ9H 2D HJF9RK 9V7IJD7KJ2D 7DH E9U2F9 CHFJX7 K98KJUJ9H? N9DDJU9F &PHX7 K98KJUJ9H 7E2GK 7 R2DQL9F87KJ2D 8S9 S7H MJKS CHFJX7 2GK8JH9 KS9 R2GFKF22I HGFJDO 7 EF97^ JD KS9 JD8K7DK TF2R99HJDO3 &PHX7 8K7K9H KS7K 8S9 7P9FK9H CHFJX7 7E2GK KS9 H7K9 2U NGP> 6 1@@4 E9R7G89 "RS7L7FFJ7 W2DQ]7P9] RP7JI9H S9 S7H D2K M2F^9H KS7K H7> 7DH 8S9 M7DK9H K2 E9 8GF9 KS7K KS9 R2IT7D> TF2HGR9H KS9 T7>F2PP F9R2FH83CHFJX7 K98KJUJ9H P7K9F JD KS9 S97FJDO3 *9 8K7K9H KS7K 2D NGP> 6 S9 S7H 899D W2D]7P9] G8JDO KS9 T2M9F T7PP9K X7R^ K2 TG8S 89LQ9F7P R7FK8 P27H9H MJKS 9ITK> I2PH8 2GK 2U KS9 M7> 82 KS7K S9 R2GPH F97RS R9FK7JD R7FK8 R2DK7JDJDO KS9 I2PH8 D99H9H U2F 7 R9FK7JD PJD93ACHFJX7 87JH S9 8K2TT9H W2D]7P9] JII9HJ7K9P> 7DH K2PH SJI S9 R2GPH D2K 899 MS2 M78 8K7DHJDO JD KS9 7F97 E9SJDH KS9 R7FK8 7DH S9 R2GPH ^JPP 82I92D9 2F H7I7O9 KS9 9cGJTI9DK3 CHFJX7 8K7K9H KS7K W2D]7P9] M78 TG8SJDO 7K P978K / R7FK8 7K KS9 87I9 KJI93 CHFJX7 F9R7PP9H KS7K KSJ8 JDRJH9DK 2RRGFF9H 2D 7 %7KQGFH7>3 CHFJX7 K98KJUJ9H KS7K S9 MF2K9 KS9 M7FDJDO 7K 7 P7K9F H7K9 7DH O7L9 JK K2 "RS7L7FFJ7 W2D]7P9] 2D NGP> /3 *9 87JH S9 S7H 8T2^9D K2 W2D]7P9] I7D> KJI98 7E2GK 87U9K> J88G98 EGK JD KS9 T78K S9 HJH D2K J88G9 I7D> MFJKK9D M7FDJDO83 %JDR9 KS9 &%*+ LJ8JK S9 O7L9 I2F9 MFJKK9D M7FDJDO83 CHFJX7 K98KJUJ9H KS7K MS9D S9 O7L9 "RS7L7FFJ7 W2D]7P9] KS9 MFJKK9D M7FDJDO S9 HJH D2K ^D2M KS7K KS9 P7KK9F S7H E99D R2PP9RKJDO 8JOD7KGF98 JD 7D 7KK9ITK K2 2FO7DJ]9 KS9 9ITP2>9983CHFJX7 HJH D2K 9VTP7JD S2M S9 R2GPH S7L9 2E89FL9H "RS7L7FQFJ7 W2D]7P9] 9DO7OJDO JD KS9 GD87U9 I7D9GL9F 2D %7KGFH7> NGP> 6 MS9D JK M78 RP97F KS7K KS9 9ITP2>99 S7H D2K M2F^9H KS7K H7>3 CHFJX7 HJH D2K 8K7K9 KS7K KS9 JDRJH9DK R2GPH S7L9 K7^9D TP7R9 2D 7D2KS9F H7>a S9 F9I9IE9F9H KS7K JK S7TT9D9H 2D 7 %7KGFH7>3 .98T2DH9DK 2UU9F9H D2 K98KJI2D> 2F 9LJH9DR9 K2 9VTP7JD KS9 HJ8RF9T7DR> E9KM99D "RS7L7FFJ7 W2D]7P9]` 7KK9DH7DR9 F9R2FH   AN2D CHFJX7 K98KJUJ9H 7UK9F "RS7L7FFJ7 W2D]7P9] M78 9V7IJD9H 2D HJQF9RK 7DH RF288Q9V7IJD7KJ2D3 W,"' .&#i *+=0657DH KS9 TGFT2FK9H NGP> 6 JDRJH9DK MSJRS P9H K2 KS9 MFJKK9D M7FDQJDO3)S9 !J8RS7FO9"RS7L7FFJ7 W2D]7P9] M9DK K2 KS9 _7K9F82D? '9M N9F89>? _28K &UUJR9 2D NGP> 0 K2 I7JP KS9 PJ8K 2U 9ITP2>998 T9KJKJ2DJDO K2 X2JD KS9 CDJ2D35"RS7L7FFJ7 W2D]7P9] E9PJ9L9H KS7K KS9 _7K9F82D _28K &UUJR9 RP289H 7K <j/@ TI 7DH S9 M7DK9H K2 I7JP KS9 PJ8K 2U 9ITP2>998 K2 KS9 CDJ2D 2D KS7K H7>3 *9 K98KJUJ9H KS7K 7E2GK 1j/@ TI? MS9D SJ8 8SJUK 9DH9H? S9 JDU2FI9H KS9 8GT9FLJ82F KS7K S9 S7H K2 P97L9 KS9 TP7DK36@)S9 9L9DK8 P97HJDO GT K2 "RS7L7FFJ7 W2D]7P9]` H9T7FKGF9 UF2I KS9 TP7DK 2D KS7K H7> 7F9 8JODJUJR7DK U2F KS9 F982PGKJ2D 2U KS9 JD8K7DK R7893+RR2FHJDO K2 "RS7L7FFJ7 W2D]7P9] KS9 TF7RKJR9 7K KS9 TP7DK T9FIJKK9H SJI K2 D2KJU> KS9 8GT9FLJ82F 2U SJ8JD7EJPJK> K2 M2F^ 2L9FKJI9 9JKS9F KS9 H7> E9U2F9 2F 2D KS9 H7> 2U KS9 JDK9DH9H 97FP> H9T7FKGF93 $D U7RK? "RS7L7FFJ7 W2D]7P9] 8K7K9H? JK M78 T9FIJ88JEP9 K2 M7JK GDKJP KS9 9DH 2U KS9 8SJUK K2 JDU2FI KS9 8GQT9FLJ82F KS7K 2D9 S7H K2 P97L9 7K KS7K KJI93 )S9 TGFT289 2U JDQU2FIJDO KS9 8GT9FLJ82F KS7K S9 S7H K2 P97L9 M78 K2 9D7EP9 KS9 8GT9FLJ82F K2 788JOD 7D2KS9F 9ITP2>99 K2 T9FU2FI KS9 K78^8 S9 M2GPH S7L9 T9FU2FI9H S7H S9 8K7>9H K2 M2F^ 2L9FKJI93 +H7I98 K98KJUJ9H KS7K S9 M2GPH JDU2FI SJ8 8GT9FLJ82F KS9 H7> E9U2F9 2F JD KS9 I2FDJDO JU S9 S7H K2 P97L9 M2F^ 97FP>3 +H7I98 7P82 K98KJUJ9H KS7K S9 S7H P9UK M2F^ 2D < 2F 0 2RR78J2D8 MJKS2GK 78^JDO T9FIJ88J2D3 )S9F9 J8 D2 JDHJR7KJ2D JD KS9 F9R2FH KS7K +H7I98 M78 HJ8RJTPJD9H U2F P97LJDO M2F^ 97FP> MJKS2GK 78^JDO T9FIJ88J2D3 N2D CHFJX7 K98KJUJ9H KS7K JU 7D 9ITP2>99 R7DD2K M2F^ 2L9FKJI9 S9 IG8K D2KJU> 7 U2F9I7D 7K P978K 7 R2GTP9 2U S2GF8 TFJ2F K2 O2JDO S2I9 2F JD KS9 I2FDJDO 82 KS7K 7 F9TP7R9QI9DK R7D E9 U2GDH3 )S9 R2IT7D> H298 D2K U2FR9 9ITP2>998 K2 M2F^ 2L9FKJI93&D NGP> 0? 1@@4"RS7L7FFJ7 W2D]7P9]` U2F9I7D? )2D> =7FJQD98RG? M78 2D L7R7KJ2D3 "RS7L7FFJ7 W2D]7P9] K98KJUJ9H KS7K S9 D2KJUJ9H U2F9I7D "HG7FH2 -P7DR2 KS7K S9 S7H K2 P97L9 7K 1j/@ 2D KS7K H7>3 $K J8 RP97F UF2I KS9 F9R2FH KS7K KS9 9ITP2>9F M2GPH F9O7FH D2KJUJR7KJ2D K2 -P7DR2 78 8GUUJRJ9DK JD KS9 7E89DR9 2U KS9 F9OGP7F U2F9I7D3 +RR2FHJDO K2 "RS7L7FFJ7 W2D]7P9] S9 F9R9JL9H T9FIJ88J2D UF2I -P7DR2 K2 P97L9 7K 1j/@a -P7DR2 87JH? g'2 TF2EP9I3hN2D CHFJX7 K98KJUJ9H KS7K S9 P97FD9H KS7K "RS7L7FFJ7 W2D]7P9] S7H P9UK KS9 TP7DK MS9D S9P22^9H 2GK 2U SJ8 2UUJR9 7DH D2KJR9H KS7K 9ITP2>998 2D KS9 T7R^JDO PJD9 M9F9 8JKKJDO 7F2GDH MJKS D2 M2F^ E9R7G89 KS9> S7H D2 9ITK> I2PH83 CHFJX7 78^9H MS9F9 "RS7L7FFJ7 W2D]7P9] M78 7DH S9 P22^9H U2F SJI JD L7FJ2G8 P2R7KJ2D8 MJKS2GK UJDHJDO SJI3 CHFJX7 788JOD9H 7D2KS9F 9IQTP2>99 K2 8GTTP> KS9 T7R^JDO PJD9 MJKS I2PH83 *9 98KJI7K9H KS7K KS9 TF2HGRKJ2D PJD9 M78 H2MD UF2I /@ K2 /0 IJDGK98 HG9 K2 KS9 P7R^ 2U RP97D I2PH83N2D CHFJX7 R7PP9H "RS7L7FFJ7 W2D]7P9] 7K S2I9 7DH? F9R9JLQJDO D2 7D8M9F? R7PP9H SJ8 R9PP TS2D9MSJP9 KS9 P7KK9F M78 8K7DHQJDO JD PJD9 7K KS9 _28K &UUJR93 CHFJX7 78^9H MS> S9 S7H P9UK   5)S9 R9FKJUJ9H I7JP F9R9JTK UF2I KS9 C% _28K7P %9FLJR9 8S2M8 KS7K KS9 H2RGI9DK8 M9F9 I7JP9H 7K <j6A TI 2D NGP> 0 7DH F9R9JL9H E> KS9 CDJ2D 2D NGP> 6@? 1@@436@"RS7L7FFJ7 W2D]7P9] K98KJUJ9H KS7K S9 JDU2FI9H KS9 8GT9FLJ82F S9 S7H K2 P97L9 K2 O2 K2 KS9 T28K 2UUJR9 EGK SJ8 7UUJH7LJK 8K7K98 KS7K S9 87JH S9 S7H K2 O2 S2I93 $H2 D2K UJDH KS7K KSJ8 HJUU9F9DR9 J8 8JODJUJR7DK397FP>3 +UK9F "RS7L7FFJ7 W2D]7P9] 9VTP7JD9H KS7K S9 S7H K2 O2 K2 KS9 _28K &UUJR9? CHFJX7 78^9H MS9KS9F S9 S7H 2EK7JD9H T9FIJ8Q8J2D3 "RS7L7FFJ7 W2D]7P9] F9TPJ9H KS7K -P7DR2 S7H OJL9D SJI T9FIJ88J2D K2 P97L93 CHFJX7 87JH S9 M2GPH JDL98KJO7K9 7DH UJDH 2GK MS7K S7TT9D9H3 CHFJX7 K98KJUJ9H KS7K S9 M7DK9H K2 I99K MJKS -P7DR2 gE9R7G89 S9`8 KS9 2D9 KS7K HJHD`K U2PP2M GT3h CHFJX7 M78 F97H> K2 F9TFJI7DH -P7DR2 7K KSJ8 T2JDK3\S9D N2DCHFJX7 R2DUF2DK9H -P7DR2? -P7DR2 H9DJ9H KS7K "RS7L7FFJ7 W2D]7P9] S7H K2PH SJI 7E2GK P97LJDO 97FP>3 -P7DR2 K98KJUJ9H S9F9JD KS7K 2D NGP> 0 S9 HJH D2K 8T97^ K2 "RS7L7FFJ7 W2D]7P9] 7K 7PP 7DH KS9 P7KK9F HJH D2K JDU2FI SJI KS7K S9 S7H K2 P97L9 97FP>3 -P7DR2 8K7K9H KS7K S9 SJI89PU S7H P9UK KS9 TP7DK K2 TJR^ GT SJ8 H7GOSK9F3 -P7DR2 87JH S9 M78 D2K 8GF9 MS7K KJI9 S9 P9UK KS9 TP7DK3 *9 IJOSK S7L9 P9UK M2F^ 7K /j/@ EGK S9 IJOSK S7L9 P9UK 97FPJ9F366\S9D CHFJX7 8T2^9 K2 -P7DR2 JK M78 2D KS9 P7KK9F`8 R9PP TS2D9 7K 7F2GDH < TI3\S9D "RS7L7FFJ7 W2D]7P9] R7I9 K2 M2F^ 2D NGP> 4 S9 M78 K2PH K2 M7JK U2F N2D CHFJX7 JD KS9 8SJTTJDO 7F973 "L9DKG7PP> CHFJX7 7DH -P7DR2 7TT97F9H3 CHFJX7 78^9H "RS7L7FFJ7 W2D]7P9] MS9KS9F S9 S7H 78^9H T9FIJ88J2D K2 P97L9 KS9 H7> E9U2F9 7DH KS9 P7KK9F F9TPJ9H KS7K S9 S7H JDH99H 78^9H3 )S9D -P7DR2 87JH KS7K "RS7L7FFJ7 W2D]7P9] S7H D2K 78^9H T9FIJ88J2D3 "RS7L7FFJ7 W2D]7P9] JII9HJ7K9P> 87JH K2 -P7DR2? JD %T7DJ8S? g*2M S9 R2GPH 87> 8GRS 7 KSJDO3h -P7DR2 HJH D2K 7D8M9F3 -P7DR2 K98KJUJ9H KS7K "RS7L7FFJ7 W2D]7P9] 87JH? gB2G M2F^ S9F9 7DH >2G`F9 D2K O2JDO K2 87> KS9 KFGKS3h(2PP2MJDO KSJ8 I99KJDO N2D CHFJX7 K22^ "RS7L7FFJ7 W2D]7P9] K2 7 R2DU9F9DR9 F22I MS9F9 KS9 KM2 I9D I9K MJKS R2IT7D> TF98JH9DK +P9V7DH9F &PHX73 "RS7L7FFJ7 W2D]7P9] K98KJUJ9H KS7K CHFJX7 K2PH KS9 2MD9F? gKS7K $ M78 KS9 OG>3h &PHX7 87JH KS7K "RS7L7FFJ7 W2D]7P9] M78 E9JDO UJF9H E9R7G89 S9 P9UK MJKS2GK T9FIJ88J2D3 "RS7L7FFJ7 W2D]7P9] KS7D^9H &PHX7 U2F E9JDO 7PQP2M9H K2 M2F^ JD KS9 R2IT7D> 7DH KS9D F9I7F^9H KS7K? g$ ^D9M MS> $ M78 E9JDO UJF9H3hN2D CHFJX7 K98KJUJ9H KS7K S9 K2PH +P9V7DH9F &PHX7 MS7K S7H S7TT9D9H 2D NGP> 0 MS9D S9 7DH "RS7L7FFJ7 W2D]7P9] I9K MJKS &PHX73 CHFJX7 8K7K9H KS7K S9 7P82 JDU2FI9H &PHX7 KS7K "RS7L7FFJ7 W2D]7P9] S7H E99D OJL9D 7 87U9K> LJ2P7KJ2D3 &PHX7 78^9H "RS7QL7FFJ7 W2D]7P9] MS> S9 P9UK MJKS2GK K9PPJDO 7D>2D93 +RR2FHJDO K2 CHFJX7 7K KSJ8 T2JDK "RS7L7FFJ7 W2D]7P9] E9R7I9 g7 PJKKP9 P2GHh 7DH 87JH? gB2G OG>8 H2D`K E9PJ9L9 I93h "RS7L7FFJ7 W2DQ]7P9] JD8J8K9H KS7K S9 S7H JDU2FI9H -P7DR2 2U SJ8 D99H K2 P97L9 97FP> EGK KS7K -P7DR2 HJH D2K M7DK K2 7HIJK JK3 CHFJX7 F9R7PP9H KS7K "RS7L7FFJ7 W2D]7P9] PJUK9H GT SJ8 S7DH8 7DH M78 M7P^JDO K2M7FH KS9 H22F3 CHFJX7 K98KJUJ9H? g)S9 H9RJ8J2D E9KM99D +P9V 7DH I9 M78 I7H9 KS9D 82 M9 K2PH SJI? 78 2U K2H7> >2G`F9 K9FQIJD7K9H3h \S9D S9 M78 78^9H MS9D KS9 H9RJ8J2D K2 K9FIJD7K9 "RS7L7FFJ7 W2D]7P9] M78 I7H9? CHFJX7 F9TPJ9H KS7K? g\9 I7H9 KS9 H9RJ8J2D MS9D S9 8K7FK9H E9JDO P2GH 7DH 8K7FK9H M7P^JDO 2GK 7DH M9 87JH 78 U7F 78 M9`F9 R2DR9FD9H >2G`F9 K9FIJD7K9H 78 2U K2H7>3h CHFJX7 87JH S9 HJH D2K ^D2M KS7K "RS7L7FFJ7 W2D]7P9] M78 RJFRGP7KJDO 7 PJ8K U2F KS9 CDJ2D MS9D KSJ8 HJ8RG88J2D K22^ TP7R93 +P9V7DH9F &PHX7 HJH D2K K98KJU> S9F9JD3  66-P7DR2 87JH S9 G8G7PP> P97L98 7K /j/@ EGK S9 R2GPH D2K 87> KS7K S9 M78 8KJPP JD KS9 TP7DK 7K /j/@ E9R7G89 S9 82I9KJI98 P97L98 97FPJ9F3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!01@+UK9F KSJ8 I99KJDO 2D NGP> 4 CHFJX7 MF2K9 GT 7D g"ITP2>99 .9R2FH3h )SJ8 H2RGI9DK? H7K9H NGP> 4? 1@@4 8K7K98 JD F9P9L7DK T7FK 78 U2PP2M8&D \9HD98H7> @;e@0e1@@4 >2G P9UK M2F^ 7K 1j/@ _=? MSJP9 KS9 TF2HGRKJ2D PJD9 M78 FGDDJDO? MJKS2GK D2KJU>JDO >2GF U2FQI7D Z8JR[3)SJ8 R7G89H 7 P2K 2U TF2EP9Ia 2KS9F 9ITP2>998 8K2TT9H KS9JF M2F^ M7JKJDO U2F >2G K2 8GTTP> KS9I MJKS S7I I2PH8? D2K ^D2MJDO KS7K >2G P9UK 7PF97H>3B2G M9F9 K2PH KS7K JU >2G R7DD2K 8K7> P2DO9F >2G IG8K D2KJU> >2GF U2FI7D 82 S9 R2GPH UJDH 7D2KS9F 9ITP2>99 MS2 R2GPH F9TP7R9 >2GF T28JKJ2D3B2G M9F9 R2GD89P9H 2D )SGF8H7> @;e@4e1@@43B2G 8K7K9H KS7K >2G HJH F9T2FK K2 >2GF U2F9I7D? "HM7FH -P7DR23\S9D $ 78^9H -P7DR2? JD >2GF TF989DR9? MS9KS9F S9 F9R9JL9H 7D> D2KJUJR7KJ2D UF2I >2G? -P7DR2 8K7K9H KS7K >2G HJH D2K D2QKJU> SJI 7K 7PP KS7K >2G S7L9 K2 P97L9 7K 1j/@ _=3+UK9F F9LJ9MJDO >2GF TF9LJ2G8 M7FDJDO 2D UJP9? 7P82 HG9 K2 R7G8JDOH2MD KJI9 2D TF2HGRKJ2D PJD9 7DH 8K7KJDO 7 U7P89 8K7K9QI9DK $ S7L9 D2 7PK9FD7KJL9 RS2JR9 EGK K2 K9FIJD7K9 >2GF 9IQTP2>I9DK MJKS +P d N2SD $DR3CHFJX7 K98KJUJ9H KS7K "RS7L7FFJ7 W2D]7P9] HJH D2K S7L9 7 SJ8QK2F> 2U P97LJDO KS9 TP7DK MJKS2GK OJLJDO D2KJR93 C8G7PP> S9 M2GPH D2KJU> 7 8GT9FLJ82F JU S9 S7H K2 P97L9 E9U2F9 KS9 H7JP> TF2HGRKJ2D M78 R2ITP9K9H356 )&1""2$ )#&$1$9/ @//-2% ", DB:*,(22/)S9 .98T2DH9DK TF2HGR9H 7PP KS9 MFJKK9D M7FDJDO8 UF2I JK8 UJP983 )S9 M7FDJDO8 TF9H7KJDO "RS7L7FFJ7 W2D]7P9]` HJ8RS7FO9 7F9 8GII7FJ]9H E9P2M3 )S989 M7FDJDO8 HJH D2K F98GPK JD JII9QHJ7K9 K9FIJD7KJ2Dj66e14e1@@/,97LJDO KS9 T7R^JDO PJD9 U2F 1@ IJDGK98 K2O2 K2 KS9 P2R^9F F22I36@e6@e1@@0(7JPJDO K2 M97F TF2T9F 87U9K> 8S29836@e10e1@@0(7JPJDO K2 M97F TF2T9F 87U9K> 8S2983/e1;e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PPa KSJ8 J8 7 F9T97K LJ2P7KJ2D/e1/e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PP3<e/e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PP3<e0e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PP3<e4e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PP3<e6@e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PP3<e66e1@@4#7G8JDO UFJRKJ2D MJKS 7D2KS9F M2F^9F3<e61e1@@4#2IJDO K2 M2F^ 2L9F 2D9 S2GF P7K9a KSJ8 J8 7 F9T97K LJ2P7KJ2D30e66e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PP3 Z)M2 9ITP2>9983[0e60e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PP34e6e1@@4%K7FKJDO PGDRS S2GF 6; IJDGK98 97FP>a KSJ8 J8 7 LJ2P7KJ2D34e65e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PP34e65e1@@4=JVJDO RP97D 7DH HJFK> I2PH834e/@e1@@4.JHJDO T2M9F T7PP9K X7R^ K22 U78K MJKS T2QK9DKJ7P K2 R7G89 JDXGF>3;e6e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PP3 Z%9L9D 9ITP2>9983[;e/e1@@4(7JPJDO K2 F9T2FK K2 M2F^ 7DH U7JPJDO K2 R7PP3$$$3!$%#C%%$&' +'! #&'#,C%$&'%$ UJDH KS7K "RS7L7FFJ7 W2D]7P9] M78 7 KFGKSUGP MJKD9883 !9Q8TJK9 KS9 HJUUJRGPKJ98 2U K98KJU>JDO KSF2GOS 7D JDK9FTF9K9F S9 I7H9 7D 2ELJ2G8 9UU2FK K2 PJ8K9D K2 KS9 cG98KJ2D8 7DH K2 7D8M9F KS9I UGPP>3 *J8 K98KJI2D> M78 8GTT2FK9H E> KS9 H2RGI9DK7F> 9LJQH9DR9 MJKS F98T9RK K2 SJ8 H7K98 2U M2F^? KS9 K9P9TS2D9 R7PP8 K2 KS9 CDJ2D 7DH KS9 I7JPJDO 2U KS9 9ITP2>99 T9KJKJ2D3 "RS7L7FFJ7 W2D]7P9] K98KJUJ9H R2D8J8K9DKP> 78 K2 KS9 I7X2F U7RK8 7K J88G9 S9F9JD H98TJK9 7 LJO2F2G8 7DH KS2F2GOS RF288 9V7IJD7KJ2D E> #2GD89P U2F .98T2DH9DK3 *9 F9I9IE9F9H H7K98 7DH 2RRGFF9DR98 7DH SJ8 F9R2PP9RKJ2D HJH D2K 8SJUK3$ RF9HJK KS9 K98KJI2D> 2U +H7I983 +H7I98 O7L9 KS9 JITF98Q8J2D KS7K S9 7D8M9F9H 97RS cG98KJ2D E789H 2D SJ8 7RKG7P F9R2PQP9RKJ2D? S9 M78 R22T9F7KJL9 2D RF288 9V7IJD7KJ2D 7DH D2 F9782D J87TT7F9DK JD KS9 F9R2FH U2F HJ8RF9HJKJDO 7D> T7FK 2U SJ8 K98KJQI2D>3$ 8S7PP D2K F9P> 2D KS9 K98KJI2D> 2U -P7DR2 7DH CHFJX7 MS9F9 JK R2DUPJRK8 MJKS KS9 K98KJI2D> 2U "RS7L7FFJ7 W2D]7P9]3 -P7DR2`8 D7FF7KJL9 J8 7K 2HH8 MJKS MS7K $ S7L9 U2GDH K2 E9 7 KFGKSUGP 7DH F9PJ7EP9 7RR2GDK 2U KS9 9L9DK83 -P7DR2 HJH D2K S7L9 7 O22H F9QR7PP 2U KS9 9L9DK8 2U NGP> 03 -P7DR2 R2GPH D2K F9I9IE9F MS7K KJI9 S9 P9UK KS9 TP7DK KS7K H7>3 )SJ8 P97H8 I9 K2 R2DRPGH9 KS7K S9 HJH D2K S7L9 7D 7RRGF7K9 F9R2PP9RKJ2D 2U MS9KS9F "RS7L7FFJ7 W2D]7P9] HJH 2F HJH D2K 8T97^ K2 SJI 7E2GK P97LJDO M2F^ 7K 1j/@3 +8 89K U2FKS JD H9K7JP E9P2M? $ UJDH KS7K CHFJX7`8 K98KJI2D> R2DUPJRK8 MJKS KS9 H2RGI9DK7F> 9LJH9DR9 7DH KS7K SJ8 8K7K9H F9782D8 U2F KS9 HJ8RS7FO9 7F9 E2KS 8SJUKJDO 7DH JDR2D8J8K9DK MJKS SJ8 H98RFJTKJ2D 2U .98T2DH9DK`8 HJ8RJTPJD7F> T2PJR>3$ F9P> 2D +H7I98` GDR2DKF7HJRK9H K98KJI2D> KS7K 2D NGD9 /@ KS9 GDF9TF989DK9H 9ITP2>998 R2DUF2DK9H CHFJX7 7E2GK KS9 U7RK KS7K KS9> S7H D2K F9R9JL9H 7 E2DG8 MJKS KS9JF T7>RS9R^83 $ RF9HJK +H7I98 KS7K CHFJX7 KGFD9HF9H 7DH P22^9H GT89K 7DH 87JH S9 S7H D9L9F TF2IJ89H KS9I 7 E2DG83 $ RF9HJK "RS7L7FFJ7 W2D]7P9] KS7K E9OJDDJDO JD KS9 I2FDJDO 2U NGD9 /@? 1@@4 S9 82PJRJK9H 8JOD7QKGF98 UF2I D2DQGDJK 9ITP2>998 MS2 M7DK9H K2 X2JD KS9 CDJ2D JD 2FH9F K2 F9R9JL9 KS9 87I9 E9D9UJK8 78 KS9 GDJK 9ITP2>9983 +H7I98 7P82 K98KJUJ9H K2 KSJ8 9UU9RK3 $ RF9HJK "RS7L7FFJ7 W2DQ]7P9] KS7K S9 R2PP9RK9H 7E2GK <@ 8JOD7KGF98 2D NGD9 /@? NGP> / 7DH NGP> 0 HGFJDO M2F^ KJI9 2D KS9 TP7DK UP22F 7DH HGFJDO SJ8 EF97^8 JD KS9 EF97^ F22I3 $ RF9HJK "RS7L7FFJ7W2D]7P9] KS7K S9 87M CHFJX7 M7KRSJDO SJI MSJP9 S9 82PJRJK9H KS9 8JOD7KGF98 7DH KS7K S9 R2ITP7JD9H K2 KS9 CDJ2D 7E2GK KSJ83 CHFJX7 7DH 2KS9F MJKD98898 S9F9JD K98KJUJ9H KS7K JD KS9 T9FU2FI7DR9 2U SJ8 HGKJ98 CHFJX7 J8 UF9cG9DKP> 2D KS9 TF2HGRKJ2D UP22F 82 KS7K S9 R7D 2L9FQ899 KS9 2T9F7KJ2D 7DH H97P MJKS TF2EP9I8 78 KS9> 7FJ893 $ H2 D2K RF9HJK CHFJX7 KS7K S9 M78 GD7M7F9 2U "RS7L7FFJ7 W2D]7P9]` 82QPJRJK7KJ2D 2U 8JOD7KGF98 7I2DO 9ITP2>998 MS2 M7DK9H K2 X2JD KS9 CDJ2D3)S9 W9D9F7P #2GD89P GFO98 KS7K CHFJX7 9DO7O9H JD GDP7MUGP 8GFL9JPP7DR9 2U "RS7L7FFJ7 W2D]7P9]` CDJ2D 7RKJLJKJ983 )S9 K98QKJI2D> 98K7EPJ8S98 KS7K JD KS9 G8G7P 9V9RGKJ2D 2U SJ8 HGKJ98 CHFJX7 M78 2UK9D 2D KS9 TP7DK UP22F 7DH KS7K S9 RS9R^9H KS9  W,"' .&#i *+=0162T9F7KJ2D8 2U KS9 9ITP2>998 2D 7 F9OGP7F 7DH R2D8J8K9DK E78J83 )S9 9LJH9DR9 H298 D2K 8S2M KS7K CHFJX7 JDRF9789H SJ8 D2FI7PP> UF9cG9DK TF989DR9 JD KS9 TF2HGRKJ2D 7F973 )S7K CHFJX7 MJKD9889H "RS7L7FFJ7 W2D]7P9] R2PP9RKJDO 8JOD7KGF98 H298 D2K TF2L9 GDP7MUGP 8GFL9JPP7DR9a JK 2DP> 8S2M8 KS7K CHFJX7 M78 9DO7O9H JD SJ8 X2EHGKJ98 E> T7>JDO 7KK9DKJ2D K2 MS7K 9L9F>2D9 M78 H2JDO 7DH I7^JDO 8GF9 KS7K TF2HGRKJ2D R2DKJDG9H MJKS2GK 7D> TF2EQP9I83 $ 8S7PP D2K UJDH 7 LJ2P7KJ2D 78 K2 KS9 7PP9O9H 8GFL9JPP7DR93)S9 K98KJI2D> 7DH H2RGI9DK7F> 9LJH9DR9 89K U2FKS 7E2L9 8S2M8 KS7K "RS7L7FFJ7W2D]7P9] M78 D2K 7K M2F^ 2D %7KGFH7> NGP> 6? 1@@43 '9L9FKS9P988? CHFJX7 K98KJUJ9H KS7K S9 MJKD9889H SJI G8JDO KS9 T2M9F T7PP9K X7R^ JD 7D GD87U9 I7DD9F 2D KS7K %7KGFH7>3 CHFJX7 O7L9 "RS7L7FFJ7 W2D]7P9] 7 MFJKK9D M7FDJDO 2D \9HD98H7> NGP> 0 U2F KS9 8GTT289H 87U9K> JDUF7RKJ2D3 .9Q8T2DH9DK HJH D2K 899^ K2 H97P MJKS KSJ8 HJ8RF9T7DR>3 '2 9VQK9DH9H HJ8RG88J2D J8 F9cGJF9H K2 R2DRPGH9 KS7K KS9 MFJKK9D M7FDQJDO U2F NGP> 6 R7DD2K E9 G89H 78 KS9 E78J8 U2F UGFKS9F HJ8RJTPJD93 %JDR9 "RS7L7FFJ7 W2D]7P9] M78 D2K TF989DK JD KS9 TP7DK 2D NGP> 6 7DH 8JDR9 S9 R7DD2K S7L9 G89H KS9 T2M9F T7PP9K X7R^ JITF2TQ9FP> 2D KS7K H7>? KS9 MFJKK9D M7FDJDO J8 7 DGPPJK>3$ UJDH KS7K CHFJX7 M78 D2K 7 RF9HJEP9 2F F9PJ7EP9 MJKD988 E789H? JD T7FK? 2D SJ8 K98KJI2D> 7E2GK KS9 TGFT2FK9H 87U9K> LJ2QP7KJ2D 2U %7KGFH7> NGP> 63 CHFJX7 M78 8GF9 S9 2E89FL9H "RS7L7FQFJ7 W2D]7P9] 2D %7KGFH7> 7DH S9 H98RFJE9H JD OF97K H9K7JP KS9 7RKJ2D8 2U KS9 P7KK9F JD 9V9RGKJDO 7D GD87U9 I7D9GL9F3 -9U2F9 CHFJX7 K98KJUJ9H S9F9JD S9 S7H E99D K2PH E> N9DDJU9F &PHX7 KS7K "RS7L7FFJ7 W2D]7P9] H9DJ9H E9JDO 7K M2F^ 2D %7KGFH7> NGP> 6? 7DH &PHX7 7DH CHFJX7 S7H HJ8RG889H TF2HGRKJ2D 2U KS9 T7>F2PP F9R2FH8 U2F KS7K H7K93 B9K 9L9D KS2GOS S9 S7H 7D 2ELJ2G8 2TT2FQKGDJK> K2 897FRS SJ8 I9I2F> CHFJX7 T9F8J8K9H JD SJ8 K98KJI2D> KS7K "RS7L7FFJ7 W2D]7P9] M78 KS9 9ITP2>99 MS2 T9FU2FI9H 7D GD87U9 7RKJ2D 2D %7KGFH7> NGP> 63 $ R2DRPGH9 KS7K CHFJX7 K98KJQUJ9H MJKS2GK F9O7FH K2 KS9 7RRGF7R> 2U SJ8 8K7K9I9DK8 JD 2FH9F K2 GTS2PH .98T2DH9DK`8 T28JKJ2D JD KS9 JD8K7DK PJKJO7KJ2D3)S9 GDR2DKF7HJRK9H K98KJI2D> 8S2M8KS7K MS9D KS9 GDF9TF9Q89DK9H 9ITP2>998 R2DUF2DK9H CHFJX7 7E2GK KS9 E2DG8 S9 KGFD9H F9H 7DH P22^9H GT89K3 CHFJX7 K2PH KS9I I2F9 KS7D 2DR9 KS7K S9 S7H D9L9F TF2IJ89H KS9I 7 E2DG83 $ UJDH KS7K CHFJX7 M78 GT89K KS7K KS989 9ITP2>998 M9F9 H9I7DHJDO KS9 87I9 E2DG8 KS7K KS9 CDJ2D I9IE9F8 S7H F9R9JL9H TGF8G7DK K2 KS9 D9M R2DKF7RK3 -9R7G89 .98T2DH9DK J88G9H 7 M7FDJDO K2 "RS7L7FFJ7 W2D]7P9] U2F 7 H7> 2D MSJRS S9 HJH D2K M2F^ 7DH E9R7G89 .98T2DH9DK TF989DK9H K98KJI2D> KS7K S9 R2IIJKK9H 7 87U9K> JDUF7RKJ2D KS7K H7> 9L9DJD KS9 U7R9 2U JK8 2MD H2RGI9DK8 8S2MJDO KS7K S9 M78 D2K M2F^JDO 2D %7KGFH7> NGP> 6? $ R2DRPGH9 KS7K KS9 J88G7DR9 7DH G89 2U KS9 M7FDJDO K2 XG8KJU> KS9 8GE89cG9DK HJ8RS7FO9 M78 7 TF9K9VK3 $ UJDH KS7K CHFJX7 J88G9H KS9 M7FDJDO H7K9H NGP> 6? 1@@4 K2 "RS7L7FFJ7 W2D]7P9] 2D NGP> 0 1@@4 E9R7G89 S9 82PJRQJK9H 8JOD7KGF98 UF2I 9ITP2>998 MS2 M7DK9H K2 X2JD KS9 CDJ2D 7DH F9R9JL9 CDJ2D E9D9UJK83 )S9 M7FDJDO M78 OJL9D JD UGFKS9FQ7DR9 2U .98T2DH9DK`8 7KK9ITK K2 HJ8RS7FO9 "RS7L7FFJ7 W2DQ]7P9]3"RS7L7FFJ7 W2D]7P9] K98KJUJ9HKS7K S9 D2KJUJ9H U2F9I7D -P7DR2 KS7K S9 S7H K2 P97L9 7K 1j/@ 2D NGP> 03 \S9D CHFJX7 R7PP9H "RS7L7FFJ7 W2D]7P9] 7UK9F < TI CHFJX7 7TT7F9DKP> E9QPJ9L9H SJI MS9D S9 87JH KS7K S9 S7H JDH99H D2KJUJ9H -P7DR23 CHFJX7 K98KJUJ9H KS7K "RS7L7FFJ7 W2D]7P9] HJH D2K S7L9 7 S7EJK 2U P97LJDO MJKS2GK JDU2FIJDO KS9 U2F9I7D? 7DH CHFJX7 M78 TF9QT7F9H K2 R78K KS9 EP7I9 2D -P7DR2 U2F U7JPJDO K2 788JOD 7D2KS9F M2F^9F K2 R2L9F U2F "RS7L7FFJ7 W2D]7P9]3 -> KS9 KJI9 CHFJX7 I9K MJKS -P7DR2 7DH "RS7L7FFJ7 W2D]7P9] 2D NGP> 4? S2M9L9F? S9F97HJP> RF9HJK9H -P7DR23 CHFJX7 HJH D2K 9VTP7JD MS> S9 E9QPJ9L9H -P7DR2 MS9D "RS7L7FFJ7 W2D]7P9] R2DKJDG9H K2 I7JDK7JD KS7K S9 S7H OJL9D D2KJR9 K2 -P7DR23 $ S7L9 U2GDH KS7K "RS7L7FFJ7 W2D]7P9] J8 7 KFGKSUGP MJKD988 7DH $ UJDH KS7K "RS7L7FFJ7 W2DQ]7P9] D2KJUJ9H -P7DR2 7K 1j/@ 2D NGP> 0 KS7K S9 R2GPH D2K M2F^ P7K9 KS7K H7>3CHFJX7`8 K98KJI2D> 7E2GK KS9 H9RJ8J2D K2 HJ8RS7FO9 "RS7L7FFJ7 W2D]7P9] J8 JDR2D8J8K9DK MJKS KS9 MFJKK9D 9ITP2>99 F9R2FH S9 TF9T7F9H3 )SJ8 J8 7D2KS9F U7RK2F JD I> R2DRPG8J2D KS7K CHFJX7 J8 D2K 7 RF9HJEP9 2F F9PJ7EP9 MJKD9883 CHFJX7 K98KJUJ9H KS7K S9 7DH +P9V7DH9F &PHX7 I7H9 KS9 H9RJ8J2D K2 K9FIJD7K9 "RS7L7FFJ7 W2D]7P9] HGFJDO KS9 I99KJDO 2U NGP> 4 gMS9D S9 8K7FK9H E9JDO P2GH 7DH 8K7FK9H M7P^JDO 2GK 7DH M9 87JH 78 U7F 78 M9`F9 R2DQR9FD9H >2G`F9K9FIJD7K9H 78 2U K2H7>3h B9K KS9 9ITP2>99 F9R2FH TF9T7F9H E> CHFJX7 7UK9F KS9 I99KJDO 8K7K98 KS7K K9FIJD7KJ2D J8 HG9 K2 g>2GF TF9LJ2G8 M7FDJDO 2D UJP9? 7P82 HG9 K2 R7G8JDO H2MD KJI9 2D KS9 TF2HGRKJ2D PJD9 7DH 8K7KJDO 7 U7P89 8K7K9I9DK3h )SJ8 H2RGI9DK I7^98 D2 I9DKJ2D 2U "RS7L7FFJ7 W2D]7P9] G8QJDO P2GH M2FH8 2F E9OJDDJDO K2 M7P^ 2GK 2U KS9 I99KJDO3 )S9 G89 2U 8SJUKJDO F9782D8 K2 XG8KJU> 7D 9ITP2>99 HJ8RS7FO9 JD9LJQK7EP> R78K8 H2GEK 2D KS9 KFGKSUGPD988 2U KS9 7889FK9H F9782D8 7DH P97H8 K2 7 R2DRPG8J2D KS7K KS99ITP2>9F J8 R2L9FJDO GT 7D GDP7MUGP I2KJL93(JD7PP>? KS9 KJIJDO 2U KS9 E2OG8 87U9K> M7FDJDO 7DH KS9 HJ8QRS7FO9 2U "RS7L7FFJ7 W2D]7P9] 822D 7UK9F S9 E9O7D 82PJRJKJDO 9ITP2>99 8JOD7KGF98 K2 X2JD KS9 CDJ2D P97H I9 K2 R2DRPGH9 KS7K S9 M78 HJ8RS7FO9H E9R7G89 2USJ8 2FO7DJ]7KJ2D7P 7RKJLJKJ983$ UJDH KS7K .98T2DH9DK HJ8RS7FO9H "RS7L7FFJ7 W2D]7P9] 2D NGP> 4? 1@@4 E9R7G89 S9 9DO7O9H JD CDJ2D 7RKJLJKJ983 .98T2DQH9DK KSG8 LJ2P7K9H %9RKJ2D AZ7[Z/[ 7DH Z6[ 2U KS9 +RK3(GFKS9FI2F9? .98T2DH9DK S78 D2K 8S2MD KS7K JK M2GPH S7L9 HJ8RS7FO9H "RS7L7FFJ7 W2D]7P9] JD KS9 7E89DR9 2U SJ8 CDJ2D 7RKJLJKJ983 )&190" <1$2? 106 ',.- 6@A/? 6@A5 Z65A@[? 9DUH3 441 (3 1H A55 Z68K #JF3 65A6[? R9FK3H9DJ9H <00 C% 5A5 Z65A1[3)S9 H9RJ8J2D K2 HJ8RS7FO9 "RS7L7FFJ7 W2D]7P9] M78 JDR2D8J8QK9DK MJKS .98T2DH9DK`8 8K7K9H HJ8RJTPJD7F> T2PJR>3 CHFJX7 K98KJQUJ9H KS7K gD2E2H> J8 HJ8RJTPJD9H U2F 7 M7FDJDOh EGK JU KS9 87I9 TF2EP9I 2RRGFF9H 7O7JD KS9 9ITP2>99 M2GPH E9 8GEX9RK K2 8G8QT9D8J2D 2F K9FIJD7KJ2D3 $D KSJ8 R789? "RS7L7FFJ7 W2D]7P9] M78 M7FD9H U2F 7 87U9K> JDUF7RKJ2D3 )S9D S9 M78 8GEX9RK K2 HJ8RS7FO9 U2F 7PP9O9HP> P97LJDO MJKS2GK JDU2FIJDO SJ8 U2F9I7D KS7K S9 R2GPH D2K M2F^ 2L9FKJI93 CDH9F .98T2DH9DK`8 2MD T2PJR>? "RS7L7FFJ7 W2D]7P9] 8S2GPH D2K S7L9 E99D HJ8RS7FO9H U2F P97LQJDO 7K KS9 9DH 2U SJ8 8SJUK 2D NGP> 03 -9R7G89 KSJ8 M78 KS9 UJF8K KJI9 S9 S7H E99D HJ8RJTPJD9H U2F 9DO7OJDO JD KSJ8 K>T9 2U IJ8QR2DHGRK S9 8S2GPH S7L9 E99D J88G9H 7 M7FDJDO3 CHFJX7 HJH D2K K98KJU> KS7K GDF9P7K9H M7FDJDO8 M2GPH R2DKFJEGK9 K2 7 H9RJ8J2D K2 HJ8RS7FO9 7D 9ITP2>99a CHFJX7 87JH 7D 9ITP2>99 MS2 M78 M7FD9H M2GPH E9 HJ8RS7FO9H JU KS9 87I9 TF2EP9I 2RRGFF9H 7O7JD3 $ 7P82 7TTP> KSJ8 F9782DJDO K2 KS9 KSJFH RJK9H F9782D U2F KS9 HJ8RS7FO9? KS7K J8? I7^JDO 7 gU7P89 8K7K9I9DKh 7E2GK MS9KS9F S9 S7H D2KJUJ9H SJ8 U2F9I7D KS7K S9 S7H K2 P97L93 $ D2K9 KS7K CHFJX7 7HIJKK9H KS7K E9R7G89 "RS7L7FFJ7 W2D]7P9] HJH D2K S7L9 7 S7EJK 2U P97LJDO M2F^ MJKS2GK D2KJR9 CHFJX7 M78 F97H> K2 EP7I9 -P7DR2 U2F KS9 H2MD KJI9 2D KS9 T7R^JDO PJD93 =7DJQ !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!011U98KP>? CHFJX7 M2GPH D2K S7L9 JDJKJ7PP> RF9HJK9H "RS7L7FFJ7 W2DQ]7P9] JU S9 S7H E99D M7FD9H TF9LJ2G8P> U2F I7^JDO 7 gU7P89 8K7K9I9DK3h(JD7PP>? KS9 MFJKK9D M7FDJDO8 J88G9H K2 2KS9F 9ITP2>998 E9QU2F9 NGP> 4? 1@@4? 8S2M KS7K "RS7L7FFJ7 M78 KF97K9H HJ8T7F7K9P> 78 R2IT7F9H K2 2KS9F 9ITP2>998 MS2 9DO7O9H JD 7KK9DH7DR9 IJ8R2DHGRK3 &D '2L9IE9F 14? 1@@/ 7D 9ITP2>99 MS2 P9UK KS9 T7R^JDO PJD9 U2F 1@ IJDGK98 MJKS2GK T9FIJ88J2D M78 M7FD9H EGK D2K UJF9H3 &D =7FRS 1;? 1@@4 7D 9ITP2>99 MS2 F9T97K9HP> HJH D2K R7PP 7DH HJH D2K 7TT97F U2F M2F^ M78 M7FD9H EGK D2K UJF9H3 =7D> 9ITP2>998 MS2 U7JP9H K2 F9T2FK K2 M2F^ 7DH U7JP9H K2 R7PP M9F9 M7FD9H EGK D2K UJF9H3 &D +TFJP 61? 1@@4 7D 9ITP2>99 MS2 R7I9 K2 M2F^ 2L9F 2D9 S2GF P7K9 MJKS2GK R7PPJDO? 7DH MS2 S7H H2D9 KSJ8 E9U2F9? M78 M7FD9H EGK D2K UJF9H3 &D NGD9 6? 1@@4? 2D9 I2DKS E9U2F9 KS9 9L9DK8 7K J88G9 S9F9JD? 7D 9ITP2>99 MS2 8K7FK9H PGDRS 6; IJDGK98 97FP>? 7DH MS2 S7H H2D9 KSJ8 E9U2F9? M78 M7FD9H EGK D2K UJF9H3 (JD7PP>? +H7I98` GDR2DKF2L9FK9H K98KJI2D> 8S2M9H KS7K S9 S7H P9UK M2F^ 97FP> < 2F 0 KJI98 MJKSQ2GK T9FIJ88J2D UF2I SJ8 U2F9I7D 7DH S9 M78 D2K HJ8RJTPJD9H U2F H2JDO KSJ83 .98T2DH9DK HJH D2K 2UU9F 7D> K98KJI2D> K2 8S2M S2M "RS7L7FFJ7 W2D]7P9]`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cG7FK9FP> E78J8 UF2I H7K9 2U HJ8RS7FO9 K2 H7K9 2U TF2T9F 2UU9F 2U F9JDQ8K7K9I9DK? P988 7D> D9K JDK9FJI 97FDJDO8? 78 TF98RFJE9HJD ?6 )6 ),,*I,&"0 5,6? 5@ ',.- 1A5 Z650@[? TPG8 JDK9F98K 78 R2IQTGK9H JD ;2I J,&1H,$/ K,& "02 =2"#&%2%? 1A/ ',.- 66;/ Z65A;[3&D KS989 UJDHJDO8 2U U7RK 7DH R2DRPG8J2D8 2U P7M 7DH 2D KS9 9DKJF9 F9R2FH? $ J88G9 KS9 U2PP2MJDO F9R2II9DH9H61&.!".)S9 .98T2DH9DK? +P d N2SD? JDR3? _7K9F82D? '9M N9F89>? JK8 2UUJR9F8? 7O9DK8? 8GRR9882F8? 7DH 788JOD8? 8S7PP  61$UD2 9VR9TKJ2D8 7F9 UJP9H 78 TF2LJH9H E> %9R3 6@13<4 2U KS9 -27FH`8 .GP98 7DH .9OGP7KJ2D8? KS9 UJDHJDO8? R2DRPG8J2D8? 7DH F9R2IQI9DH9H &FH9F 8S7PP? 78 TF2LJH9H JD %9R3 6@13<A 2U KS9 .GP98? E9 7H2TK9H E> KS9 -27FH 7DH 7PP 2EX9RKJ2D8 K2 KS9I 8S7PP E9 H99I9H M7JL9H U2F 7PP TGFT2898363  #9789 7DH H98J8K UF2IZ7[ !J8RS7FOJDO 2F 2KS9FMJ89 HJ8RFJIJD7KJDO 7O7JD8K 7D> 9IQTP2>99 U2F 8GTT2FKJDO ,2R7P <4<+? CDJK9H (22H d #2II9FRJ7P \2F^9F8 CDJ2D? 2F 7D> 2KS9F GDJ2D3ZE[ $D 7D> PJ^9 2F F9P7K9H I7DD9F JDK9FU9FJDO MJKS? F98KF7JDJDO? 2F R29FRJDO 9ITP2>998 JD KS9 9V9FRJ89 2U KS9 FJOSK8 OG7F7DK99H KS9I E> %9RKJ2D ; 2U KS9 +RK313 )7^9 KS9 U2PP2MJDO 7UUJFI7KJL9 7RKJ2D D9R9887F> K2 9UU9RQKG7K9 KS9 T2PJRJ98 2U KS9 +RK3Z7[ \JKSJD 6< H7>8 UF2I KS9 H7K9 2U KS9 -27FH`8 &FH9F? 2UU9F '29P "RS7L7FFJ7 W2D]7P9] UGPP F9JD8K7K9I9DK K2 SJ8 U2FI9F X2E 2F? JU KS7K X2E D2 P2DO9F 9VJ8K8? K2 7 8GE8K7DKJ7PP> 9cGJL7P9DK T28JKJ2D? MJKS2GK TF9XGHJR9 K2 SJ8 89DJ2FJK> 2F 7D> 2KS9F FJOSK8 2F TFJLJP9O98 TF9LJ2G8P> 9DX2>9H3ZE[ =7^9 '29P "RS7L7FFJ7 W2D]7P9] MS2P9 U2F 7D> P288 2U 97FDJDO8 7DH 2KS9F E9D9UJK8 8GUU9F9H 78 7 F98GPK 2U KS9 HJ8RFJIJQD7KJ2D 7O7JD8K SJI JD KS9 I7DD9F 89K U2FKS JD KS9 F9I9H> 89RKJ2D 2U KS9 H9RJ8J2D3ZR[ \JKSJD 6< H7>8 UF2I KS9 H7K9 2U KS9 -27FH`8 &FH9F? F9QI2L9 UF2I JK8 UJP98 7D> F9U9F9DR9 K2 KS9 GDP7MUGP HJ8RS7FO9? 7DH MJKSJD / H7>8 KS9F97UK9F D2KJU> KS9 9ITP2>99 JD MFJKJDO KS7K KSJ8 S78 E99D H2D9 7DH KS7K KS9 HJ8RS7FO9 MJPP D2K E9 G89H 7O7JD8K SJI JD 7D> M7>3ZH[ _F989FL9 7DH? MJKSJD 6< H7>8 2U 7 F9cG98K? 2F 8GRS 7HHJQKJ2D7P KJI9 78 KS9 .9OJ2D7P !JF9RK2F I7> 7PP2M U2F O22H R7G89 8S2MD? TF2LJH9 7K 7 F9782D7EP9 TP7R9 H98JOD7K9H E> KS9 -27FH 2F JK8 7O9DK8? 7PP T7>F2PP F9R2FH8? 82RJ7P 89RGFJK> T7>I9DK F9QR2FH8? KJI9R7FH8? T9F82DD9P F9R2FH8 7DH F9T2FK8? 7DH 7PP 2KS9F F9R2FH8? JDRPGHJDO 7D 9P9RKF2DJR R2T> 2U 8GRS F9R2FH8 JU 8K2F9H JD 9P9RKF2DJR U2FI? D9R9887F> K2 7D7P>]9 KS9 7I2GDK 2U E7R^T7> HG9 GDH9F KS9 K9FI8 2U KSJ8 &FH9F3Z9[ \JKSJD 6< H7>8 7UK9F 89FLJR9 E> KS9 .9OJ2D? T28K 7K JK8 U7QRJPJK> JD _7K9F82D? '9M N9F89>? R2TJ98 2U KS9 7KK7RS9H D2KJR9 I7F^9H g+TT9DHJVh6/JD E2KS "DOPJ8S 7DH %T7DJ8S3 #2TJ98 2U KS9 D2KJR9? 2D U2FI8 TF2LJH9H E> KS9 .9OJ2D7P !JF9RK2F U2F .9QOJ2D 11? 7UK9F E9JDO 8JOD9H E> KS9 .98T2DH9DK`8 7GKS2FJ]9H F9TF989DK7KJL9? 8S7PP E9 T28K9H E> KS9 .98T2DH9DK 7DH I7JDQK7JD9H U2F 4@ R2D89RGKJL9 H7>8 JD R2D8TJRG2G8 TP7R98 JDRPGHJDO 7PP TP7R98 MS9F9 D2KJR98 K2 9ITP2>998 7F9 RG8K2I7FJP> T28K9H3 .9782D7EP9 8K9T8 8S7PP E9 K7^9D E> KS9 .98T2DH9DK K2 9D8GF9 KS7K KS9 D2KJR98 7F9 D2K 7PK9F9H? H9U7R9H? 2F R2L9F9H E> 7D> 2KS9F I7K9FJ7P3 $D KS9 9L9DK KS7K? HGFJDO KS9 T9DH9DR> 2U KS989 TF2QR99HJDO8? KS9 .98T2DH9DK S78 O2D9 2GK 2U EG8JD988 2F RP289H KS9 U7RJPJK> JDL2PL9H JD KS989 TF2R99HJDO8? KS9 .98T2DH9DK 8S7PP HGTPJR7K9 7DH I7JP? 7K JK8 2MD 9VT9D89? 7 R2T> 2U KS9 D2KJR9 K2 7PP RGFF9DK 9ITP2>998 7DH U2FI9F 9ITP2>998 9ITP2>9H E>KS9 .98T2DH9DK 7K 7D> KJI9 8JDR9 NGP> 4? 1@@43ZU[ \JKSJD 16 H7>8 7UK9F 89FLJR9 E> KS9 .9OJ2D? UJP9 MJKS KS9 .9OJ2D7P !JF9RK2F 7 8M2FD R9FKJUJR7KJ2D 2U 7 F98T2D8JEP9 2UUJRJ7P 2D 7 U2FI TF2LJH9H E> KS9 .9OJ2D 7KK98KJDO K2 KS9 8K9T8 KS7K KS9 .98T2DH9DK S78 K7^9D K2 R2ITP>3  6/$U KSJ8 &FH9F J8 9DU2FR9H E> 7 XGHOI9DK 2U 7 CDJK9H %K7K98 R2GFK 2U 7TT97P8? KS9 M2FH8 JD KS9 D2KJR9 F97HJDO g_28K9H E> &FH9F 2U KS9 '7QKJ2D7P ,7E2F .9P7KJ2D8 -27FHh 8S7PP F97H g_28K9H _GF8G7DK K2 7 NGHOQI9DK 2U KS9 CDJK9H %K7K98 #2GFK 2U +TT97P8 "DU2FRJDO 7D &FH9F 2U KS9 '7KJ2D7P ,7E2F .9P7KJ2D8 -27FH3h W,"' .&#i *+=01/$) $% (C.)*". &.!"."!KS7K KS9 R2ITP7JDK J8 HJ8IJ889H JD82QU7F 78 JK 7PP9O98 LJ2P7KJ2D8 2U KS9 +RK D2K 8T9RJUJR7PP> U2GDH3+__"'!$l'&)$#" )& "=_,&B""%_&%)"! -B &.!". &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!+D +O9DR> 2U KS9 CDJK9H %K7K98 W2L9FDI9DK)S9 '7KJ2D7P ,7E2F .9P7KJ2D8 -27FH S78 U2GDH KS7K M9 LJ2QP7K9H (9H9F7P P7E2F P7M 7DH S78 2FH9F9H G8 K2 T28K 7DH 2E9> KSJ8 '2KJR93("!".+, ,+\ W$k"% B&C )*" .$W*) )&(2FI? X2JD? 2F 788J8K 7 GDJ2D#S2289 F9TF989DK7KJL98 K2 E7FO7JD MJKS G8 2D >2GF E9QS7PU+RK K2O9KS9F MJKS 2KS9F 9ITP2>998 U2F >2GF E9D9UJK 7DH TF2K9RKJ2D#S2289 D2K K2 9DO7O9 JD 7D> 2U KS989 TF2K9RK9H 7RKJLJQKJ98\" \$,, '&)HJ8RS7FO9 2F 2KS9FMJ89 HJ8RFJIJD7K9 7O7JD8K 7D> 2U >2G U2F 8GTT2FKJDO ,2R7P <4<+? CDJK9H (22H d #2IQI9FRJ7P \2F^9F8 CDJ2D? 2F 7D> 2KS9F GDJ2D3\" \$,, '&)JD 7D> PJ^9 2F F9P7K9H I7DD9F JDK9FU9F9 MJKS? F9Q8KF7JD? 2F R29FR9 >2G JD KS9 9V9FRJ89 2U KS9 FJOSK8 OG7F7DK99H >2G E> %9RKJ2D ; 2U KS9 +RK3\" \$,,? MJKSJD 6< H7>8 UF2I KS9 H7K9 2U KSJ8 &FH9F? 2UU9F '29P "RS7L7FFJ7 W2D]7P9] UGPP F9JD8K7K9I9DK K2 SJ8 U2FI9F X2E 2F? JU KS7K X2E D2 P2DO9F 9VJ8K8? K2 7 8GE8K7DKJ7PP> 9c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dN&*'?$'#3?!e-e+ W,"'.&#i*+=